       Case: 1:19-cv-02914-CAB Doc #: 10 Filed: 06/17/20 1 of 9. PageID #: 84




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



DENNIS GENAIRO COOK,                                 )        CASE NO. 1:19CV2914
                                                     )
                          Plaintiff,                 )        JUDGE CHRISTOPHER A. BOYKO
                                                     )
                 vs.                                 )
                                                     )
ED SHELDON, et al.,                                  )        OPINION AND ORDER
                                                     )
                          Defendants.                )


CHRISTOPHER A. BOYKO, J:

        Pro se Plaintiff Dennis Genairo Cook (“Plaintiff” or “Cook”) brings this action pursuant

to 42 U.S.C. § 1983 alleging that defendants violated his constitutional rights by preventing the

free exercise of his religion while he was incarcerated at Mansfield Correctional Institution1

(“MCI”). (ECF DKT #1). For the reasons that follow, this case is dismissed.

                                             I. BACKGROUND

        Plaintiff was incarcerated at MCI on October 13, 2016 where he began serving a thirteen

year sentence after being convicted in Geauga County, Ohio. Plaintiff states that while at MCI,

he was an active participant in MCI’s religious group of Muslims and regularly attended Islamic

services. (Id. ¶¶ 2-6). Cook claims that defendants Ed Sheldon (Warden), L. Booth (MCI’s

Inspector of Institutional Services), Justin Henry (Case Manager), Correctional Officer Hoehn,

Lieutenant Pierce and Sergeant Gould (collectively “Defendants”) violated his constitutional

rights under the First and Fourteenth Amendments between February 7, 2019 and May 8, 2019


        1
         Plaintiff is presently incarcerated at the Southern Ohio Correctional Facility in Lucasville, Ohio. (ECF
DKT #1 ¶ 8).
        Case: 1:19-cv-02914-CAB Doc #: 10 Filed: 06/17/20 2 of 9. PageID #: 85




by denying him attendance at religious services. During that period of time, Plaintiff was housed

in limited privilege housing (“LPH”) pending transfer to a higher security facility. (Id. at 7-8).

         Plaintiff claims that he observed defendant Hoehn discard passes issued to inmates in

LPH to attend Islamic religious services, including Plaintiff’s passes. Without a pass, Plaintiff

could not attend Friday religious services – Jummah. (Id. at 8). Plaintiff states that he spoke

with defendants Gould, Pierce and Henry regarding Hoehn’s actions. (Id.).

         On March 15, 2019, Cook filed an informal complaint about defendant Hoehn’s

destruction of Plaintiff’s passes to religious services but his complaint was closed on March 26,

2019 without resolution. Plaintiff appealed to defendant Booth but his “numerous issues were

not resolved.” (Id. at 9; see also ECF DKT #1-3 (Plaintiff unable to attend religious services

since he was transferred to LPH); ECF DKT #1-4) (“I would like to address the issue about

denying LPH inmates Religious Services.”)). On April 20, 2019, Plaintiff filed a grievance

regarding defendant Sheldon’s “negligence” in refusing to address, or ignorance of, Plaintiff’s

issues concerning the attendance of religious services. (ECF DKT #1 at 9). Cook’s grievance

against Sheldon was denied by the Chief Inspector of the Ohio Department of Rehabilitation and

Correction. (Id. at 10).

         Plaintiff claims that Defendants’ conduct violated his constitutional right to the free

exercise of his religion and constitutes cruel and unusual punishment.2 Cook states that this




         2
           In Counts One and Four, Cook sues defendant Sheldon for denying Plaintiff’s free exercise of religion and
cruel and unusual punishment. In Count Two and Nine sues defendant Hoehn for interfering with Plaintiff’s free
exercise of religion and cruel and unusual punishment. In Count Three and Five, Plaintiff sues defendant Booth for
interfering with Plaintiff’s free exercise of his religion and cruel and unusual punishment. In Counts Six, Seven, and
Eight, Cook sues defendants Pierce, Henry, Gould, respectively, for cruel and unusual punishment. (See ECF DKT
#1 at 10-15).

                                                          2
        Case: 1:19-cv-02914-CAB Doc #: 10 Filed: 06/17/20 3 of 9. PageID #: 86




lawsuit is focused on Defendants’ refusal to allow him to attend religious services3 and not upon

the denial of grievances. (Id. at 16). Cook seeks monetary and injunctive relief. (Id. at 17-18).

                                                II. DISCUSSION

A. Standard of Review

         Pleadings and documents filed by pro se litigants are generally “liberally construed” and

held to a less stringent standards than formal pleadings drafted by lawyers. Erickson v. Pardus,

551 U.S. 89, 94 (2007). That said, federal district courts are expressly required under 28 U.S.C.

§ 1915(e)(2)(B) to screen all in forma pauperis actions and to dismiss before service any such

action that is frivolous or malicious, fails to state a claim on which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. Notwithstanding liberal

pleading construction, pro se plaintiffs must still meet the basic pleading requirements of Fed. R.

Civ. P. 8, and the Court is not required to conjure allegations on their behalf. See Erwin v.

Edwards, 22 F. App’x 579, 580 (6th Cir. 2001) (citations omitted).

         The standard for dismissal articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007) with respect to Fed. R. Civ. P. 12(b)(6) also governs

dismissal under § 1915(e)(2)(B) and § 1915(A). Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir.

2010). Therefore, in order to survive scrutiny under § 1915(e)(2)(B), a pro se complaint must

set forth sufficient factual matter, accepted as true, to state a plausible claim for relief. Anson v.

Corr. Corp. of Am., 529 F. App’x 558, 559 (6th Cir. 2013) (“Section 1915(e)(2)(B) authorizes

dismissal if the action fails to state a plausible claim for relief or is frivolous.”).


         3
            Plaintiff also claims that Defendants’ alleged violation of his First Amendment right to free exercise of his
religion also constitutes cruel and unusual punishment and deprived him of equal protection of the law. Because the
Court concludes that Plaintiff fails to state a plausible First Amendment claim, the Court need not further consider
Plaintiff’s Eighth Amendment and equal protection claims.

                                                           3
       Case: 1:19-cv-02914-CAB Doc #: 10 Filed: 06/17/20 4 of 9. PageID #: 87




       In order to state a plausible claim for relief, a plaintiff’s factual allegations must “raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. In Iqbal, the United

States Supreme Court discussed Twombly and provided additional analysis of this standard: “In

keeping with these principles a court considering a motion to dismiss can choose to begin by

identifying pleadings that, because they are no more than conclusion, are not entitled to the

assumption of truth. While legal conclusions can provide the framework of a complaint, they

must be supported by factual allegations. When there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” Iqbal, 556 U.S. at 679.

B. Analysis

       Cook brings this action pursuant to 42 U.S.C. § 1983. Section 1983 is not a source of

substantive rights, but a means by which Plaintiff may seek relief for the deprivation of rights

secured by the Constitution and federal laws. Graham v. Connor, 490 U.S. 386, 393-94 (1989)

(citation omitted). To state a claim under § 1983, Plaintiff must allege “(1) that there was the

deprivation of a right secured by the Constitution and (2) that the deprivation was caused by a

person acting under color of state law.” Wittstock v. Mark A. Van Sile, Inc., 330 F.3d 899, 902

(6th Cir. 2003) (citation omitted).

       1. Warden Sheldon is dismissed

       As an initial matter, there are no allegations in the Complaint that Warden Sheldon was

personally involved in Cook’s claim that he was prevented from attending religious services by

Hoehn while in LPH. Simply listing Sheldon in the case caption and alleging constitutional

violations in the body of the Complaint is insufficient to state a plausible claim for relief against

                                                  4
       Case: 1:19-cv-02914-CAB Doc #: 10 Filed: 06/17/20 5 of 9. PageID #: 88




him. See Moore v. Michigan, No. 1:07-CV-561, 2008 WL 724151, at *9 (W.D. Mich. Mar. 17,

2008) (“Where a person is named as a defendant without an allegation of specific conduct, the

complaint is subject to dismissal, even under the liberal construction afforded to pro se

complaints.”) (collecting cases). Sheldon is only liable under § 1983 if he were personally

involved in the alleged deprivation of Plaintiff’s constitutional rights. Copeland v. Machulis, 57

F.3d 476, 481 (6th Cir. 1995) (citing among authority Rizzo v. Goode, 423 U.S. 362, 375-76

(1976)).

       Here, Plaintiff alleges that Sheldon “either knew of the problems within his Institution

[regarding inmates in LPH being prevented from attending religious services] and refuse[d] to

address or did not know which in essence is still negligence due to being aware of all things in

[MCI] is his job.” (ECF DKT #1 at 9). These allegations are insufficient to hold Sheldon liable

under § 1983. Cook does not allege that Sheldon encouraged the conduct at issue here or

directly participated in some way. Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “The

liability of supervisors cannot be based solely on the right to control employees, nor on ‘simple

awareness of employees’ misconduct.’” Vos v. Cordray, 719 F. Supp. 2d 832, 842 (N.D. Ohio

2010) (citing Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir. 2003); Bellamy v. Bradley, 729

F.2d 416, 421 (6th Cir. 1984)). And “supervisory liability under § 1983 cannot attach where the

allegation of liability is based upon a mere failure to act. ... liability must be based on active

unconstitutional behavior.” Stewart v. Taft, 235 F. Supp. 2d 763, 767 (N.D. Ohio 2002) (citing

Salehpour v. University of Tennessee, 159 F.3d 199, 206 (6th Cir. 1998)). Sheldon cannot be

liable under § 1983 on a theory of vicarious liability or respondeat superior simply because he is

the warden at MCI. Copeland, 57 F.3d at 481 (citing Monell v. Dep’t of Soc. Srvs., 436 U.S.

658 (1978)); Colvin v. Caruso, 605 F.3d 282, 292 (6th Cir. 2010).

                                                   5
      Case: 1:19-cv-02914-CAB Doc #: 10 Filed: 06/17/20 6 of 9. PageID #: 89




       Having failed to allege active unconstitutional conduct by Sheldon with respect to

Plaintiff’s claims that he was prevented from attending religious services while in LPH, Plaintiff

fails to state a plausible claim against Sheldon upon which relief may be granted. Accordingly,

Sheldon is dismissed from this action pursuant to § 1915(e)(2)(B).

       2. Defendants Booth, Henry, Pierce and Gould are dismissed

       Plaintiff’s only allegation against defendants Henry, Pierce and Gould is that he

complained to them about Hoehn’s alleged destruction of passes for LPH inmates to attend

religious services. (ECF DKT #1 at 8). Cook does not allege that Henry, Pierce and Gould

actively participated in Hoehn’s alleged unconstitutional conduct. For the reasons discussed

above, Henry, Pierce and Gould cannot be liable under § 1983 on a theory of respondeat

superior, supervisory liability, or mere failure to act upon the information they received from

Plaintiff. Accordingly, Plaintiff fails to state a plausible claim upon which relief may be granted

against Henry, Pierce or Gould, and these defendants are dismissed from this action pursuant to

§ 1915(e)(2)(b).

       With respect to defendant Booth, Plaintiff’s only allegation against her is that she denied

his appeal when his complaint regarding Hoehn’s conduct did not resolve the issue regarding his

attendance of religious services. (Id. at 9). Section 1983 liability may not be imposed upon

Booth simply because she denied a grievance or appeal, or failed to act on a grievance or appeal.

See Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (citations omitted); see also Proctor v.

Applegate, 661 F. Supp. 2d 743, 766 (E.D. Mich. 2009) (To the extent that an inmate is

dissatisfied with the responses to his grievances, he fails to state a § 1983 claim because a prison

grievance procedure does not confer any substantive rights.) (collecting cases). Plaintiff does


                                                 6
        Case: 1:19-cv-02914-CAB Doc #: 10 Filed: 06/17/20 7 of 9. PageID #: 90




not allege that Booth actively participated on Hoehn’s alleged unconstitutional conduct.

         Accordingly, Plaintiff fails to state a plausible § 1983 claim against Booth upon which

relief may be granted and Booth is dismissed from this action pursuant to § 1915(e)(2)(b).

         3. Defendant Hoehn is dismissed

         The First Amendment to the United States Constitution provides that Congress shall

make no law prohibiting the free exercise of religion, and this prohibition applies to the states by

virtue of the Fourteenth Amendment. See Cantwell v. Connecticut, 310 U.S. 296, 303 (1940). A

prisoner does not check his First Amendment right to the free exercise of religion at the prison

door, but that right is subject to reasonable restrictions and limitations. See Cruz v. Beto, 405

U.S. 319, 322 (1972). To establish a First Amendment free exercise claim, a plaintiff must show

that: (1) the belief or practice he seeks to protect is religious in his “own scheme of things,” (2)

his belief is sincerely held, and (3) defendant’s behavior infringes upon this practice or belief.4

See Kent v. Johnson, 821 F.2d 1220, 1224-25 (6th Cir. 1987) (citation omitted). “[T]he

touchstone for determining whether a religious belief is entitled to free-exercise protection is an

assessment of whether the beliefs professed ... are sincerely held, not whether the belief is

accurate or logical.” Colvin, 605 F.3d at 298 (emphasis in original) (internal quotation marks

and citation omitted). And the prison’s actions must substantially burden an inmate’s sincerely

held religious belief. Barhite v. Caruso, 377 F. App’x 508, 510 (6th Cir. 2010) (citation

omitted); see also Wilson v. NLRB, 920 F.2d 1282, 1290-91 (6th Cir. 1990) (“The free exercise

inquiry asks whether government has placed a substantial burden on the observation of a central



         4
          The next step is to determine whether the prison official’s challenged behavior furthers some legitimate
penological objective. Kent, 821 F.3d at 1225 (citations omitted).

                                                         7
       Case: 1:19-cv-02914-CAB Doc #: 10 Filed: 06/17/20 8 of 9. PageID #: 91




religious belief or practice and, if so, whether a compelling governmental interest justifies the

burden.”) (citing Wilson v. NLRB, 920 F.2d 1282, 1290-91 (6th Cir. 1990) (citing Hernandez v.

C.I.R., 490 U.S. 680, 697 (1989)).

        Plaintiff fails to assert a plausible First Amendment free exercise claim. Plaintiff alleges

that he was an active member of MCI’s religious group of Muslims and regularly attended

Friday congregational prayers (Jummah). (ECF DKT #1 ¶ 3). Plaintiff further alleges that

“Jummah is a major symbol in the Islamic belief” and that he has “sincerely and actively

participated in his belief.” (Id. ¶¶ 4-5).

        But Plaintiff does not actually allege that he is Muslim or that attendance at Jummah is

his sincerely held religious belief. But even if Plaintiff’s Complaint could be construed to

plausibly allege that he is Muslim and that his belief regarding Jummah is sincerely held,

Plaintiff has failed to allege that his inability to attend Jummah between February 7 and May 8,

2019 while in LPH was more than an incidental burden on his Muslim faith.

        Accordingly, Plaintiff fails to allege a plausible § 1983 claim that Hoehn violated his

right under the First Amendment to the free exercise of his religion and Hoehn is dismissed from

this action pursuant to § 1915(e)(2)(b). See Hairston v. Emeaghara, No. 2:18-CV-951, 2018 WL

4680776, at *3 (S.D. Ohio Sept. 28, 2018) (recommending § 1915(e) dismissal because the court

could not conclude that the deprivation of weekly services during the short period of time

plaintiff awaited transfer to another institution substantially burdened plaintiff’s sincerely held

religious belief) (citing Hargrove v. Frisby, No. 1:17-cv-748, 2018 WL 2937466, at *4 (S.D.

Ohio June 12, 2018) (recommending dismissal of inmate’s First Amendment claim under the

Free Exercise Claim pursuant to § 1915(e)(2), concluding that the inmate “failed to allege that


                                                  8
      Case: 1:19-cv-02914-CAB Doc #: 10 Filed: 06/17/20 9 of 9. PageID #: 92




his Muslim faith was more than incidentally burdened for the three-month period in which he

was housed in disciplinary segregation”), adopted 2018 WL 3437074 (July 17, 2018).

                                       III. CONCLUSION

       For all of the foregoing reasons, this case is dismissed pursuant to 28 U.S.C. § 1915(e).

Plaintiff’s motion for appointment of counsel is moot and denied as such. (ECF DKT #3). In

light of the dismissal of this case pursuant to 28 U.S.C. § 1915(e), Interested Party's motion to

dismiss the complaint is moot and denied as such. (ECF DKT #9). The Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.

                                              s/Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              Senior United States District Judge

Dated: June 17, 2020




                                                 9
